Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 1 of 19




               Composite Exhibit 3
Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 2 of 19




          For more than 25 years, the lawyers at The Moskowitz Law Firm, PLLC (“The Moskowitz
  Law Firm”) have successfully litigated significant class action and complex commercial cases
  involving the rights of consumers, investors, and businesses. The Firm and its attorneys
  consistently rank among the most highly regarded litigation attorneys locally and on the national
  stage — according to clients, judges, opponents, and professional journals — for effectiveness in
  and out of the courtroom.
          Adam Moskowitz. Mr. Moskowitz is the Founder and Managing Partner of The Moskowitz
  Law Firm and is experienced in all forms of class action claims, including civil conspiracy claims
  under the Racketeering Influenced and Corrupt Organizations (“RICO”) Act. Mr. Moskowitz
  serves and has served as Lead Counsel in some of the largest class action cases in Florida and
  nationwide. Mr. Moskowitz has been an Adjunct Professor at the University of Miami School of
  Law teaching Class Action Litigation for over 26 years. Adam has received numerous awards for
  his results including the “Most Effective Lawyer Award” for his work in litigating and resolving
  numerous nationwide force-placed insurance cases. Mr. Moskowitz filed one of the first class
  action lawsuits regarding these practices and has since spearheaded class action litigation in over
  32 nationwide class actions brought against the largest banks or mortgage servicers and the force-
  placed insurers across the country, reaching 30 settlements to date totaling over $4.2 billion dollars
  for the proposed nationwide classes of over 5.3 million homeowners.1



  1
   See for example Williams v. Wells Fargo Bank, N.A., No. 11-cv-21233 (S.D. Fla.) (final approval
  granted); Saccoccio v. JPMorgan Chase Bank N.A., No. 13-cv-21107 (S.D. Fla.) (final approval
  granted); Diaz v. HSBC Bank (USA), N.A., No. 13-cv-21104 (S.D. Fla.) (final approval granted);
  Fladell v. Wells Fargo Bank, N.A., No. 13-cv-60721 (S.D. Fla.) (final approval granted); Hamilton
  v. SunTrust Mortg., Inc., No. 13-cv-60749 (S.D. Fla.) (final approval granted); Hall v. Bank of
  Am., N.A., No. 12-cv-22700 (S.D. Fla.) (final approval granted); Lee v. Ocwen Loan Servicing,
  LLC, No. 14-cv-60649 (S.D. Fla.) (final approval granted); Braynen v. Nationstar Mortg., LLC,
  No. 14-cv-20726 (S.D. Fla.) (final approval granted); Wilson v. Everbank, N.A., No. 14-cv-22264
  (S.D. Fla.) (final approval granted); Montoya v. PNC Bank, N.A., No. 14-cv-20474 (S.D. Fla.)
  (final approval granted); Almanzar v. Select Portfolio Servicing, No. 14-cv-22586 (S.D. Fla.) (final
  approval granted); Jackson v. U.S. Bank, N.A., No. 14-cv-21252 (S.D. Fla.) (final approval
  granted); Circeo-Loudon v. Green Tree Servicing, LLC, No. 14-cv-21384 (S.D. Fla.); Beber v.
  Branch Banking & Trust Co., No. 15-cv-23294 (S.D. Fla.) (final approval granted); Ziwczyn v.
  Regions Bank, No. 15-cv-24558 (S.D. Fla.) (final approval granted); McNeil v. Selene Finance,
  LP, No. 16-cv-22930 (S.D. Fla.); McNeil v. Loancare, LLC, No. 16-cv-20830 (S.D. Fla.) (final
  approval granted) (final approval granted); Edwards v. Seterus, Inc., No. 15-cv-23107 (S.D. Fla.)
  (final approval granted); Cooper v. PennyMac Loan Servicing, LLC, No. 16-cv-20413 (S.D. Fla.)
  (final approval granted). Strickland, et al. v. Carrington Mortgage Services, LLC, et al., 16-cv-
Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 3 of 19



          Prior to filing the FPI class actions, Adam Moskowitz served as Co-Lead Counsel in one
  of the largest MDLs, In re: Managed Care Litigation, MDL No. 1334. The MDL was finalized
  about 6 years ago and was actively litigated for about 7 years. Plaintiffs brought suit against the
  seven largest managed care providers on behalf of approximately 600,000 physicians alleging that
  these defendants engaged in a civil conspiracy in violation of the RICO Act. Adam Moskowitz
  worked almost all of his time assisting the Co-Lead team with every aspect of the case, including
  taking and defending depositions, coordinating with co-counsel, working with scientists, drafting
  pleadings, and helping with settlement efforts. Through this litigation before Judge Moreno,
  plaintiffs were able to revise the manner in which managed care is conducted with physicians
  throughout the country, and obtained almost a billion dollars in monetary relief. To date, this is
  the only certified nationwide RICO class action to be upheld by the Eleventh Circuit Court of
  Appeal.
          Mr. Moskowitz has been appointed Lead and Co-Lead counsel in numerous other state and
  federal class actions, including resolving one of the nation’s largest consumer class actions,
  LiPuma vs. American Express, No. 04-cv-20314 (S.D. Fla.). In Pain Clinic et al. v. Allscripts
  Healthcare Solutions, Inc., 12-49371 (Fla 11th Cir. Ct. 2012), Mr. Moskowitz reached a
  nationwide settlement against Allscripts Healthcare Solution on behalf of thousands of small
  physician practices regarding the sale and marketing of defective electronic healthcare software.
  Mr. Moskowitz has also served as Lead, Co-lead or as part of Plaintiffs’ counsel in various
  nationwide class actions including In re: Marine Hose Antitrust Litigation, No. 08-MDL-1888-
  Graham/Turnoff (S.D. Fla.); Natchitoches Parrish Hospital v. Tyco (In re Sharps Containers), No.
  05-cv- 12024 (D. Mass.) (serving as co-lead counsel in a nationwide antitrust class action on behalf
  of direct purchasers of containers for the disposal of sharp medical instruments); Texas Grain
  Storage Inc. v. Monsanto Co., No. 5:2007-cv-00673 (W.D. Texas) (serving as co-lead counsel
  with Bruce Gerstein in a nationwide antitrust class action on behalf of direct purchasers of
  genetically modified seeds); In re: Hypodermic Products Antitrust Litigation, MDL No. 1730, No.
  05-cv-1602 (JLL/CCC) (D. N.J.) (Linares, J.) (obtaining final approval of a nationwide settlement
  of an antitrust class action on behalf of direct purchasers of needle products); In re: Mushroom
  Direct Purchase Antitrust Litigation, No. 06-cv-00620l (E.D. Pa.) (representing direct purchasers
  of fresh agaricus mushrooms sold in the United States east of the Rocky Mountains in antitrust
  class action); Miller v. Dyadic International, No. 07-cv-80948 (S.D. Fla.) (consolidated securities
  fraud class action against biotech company arising out of material misstatements and omissions
  regarding financial improprieties of its subsidiaries in violation of federal securities laws); In re:
  Herbal Supplements Marketing and Sales Practices Litigation, 1:15-cv-05070 (N.D. Ill.) (serving
  on Plaintiffs’ Lead Counsel Committee in multidistrict litigation regarding misleading labelling of
  herbal supplements sold at Target, Walgreens and Walmart stores); Louisiana Wholesale v. Becton



  25237 (S.D. Fla.) (final approval granted for three separate settlements); Quarashi et al v. Caliber
  Home Loans Inc. et al.; 16-9245 (D.N.J.) (final approval granted).
Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 4 of 19



  Dickinson, et al., No. 05-cv-01602 (D.N.J.); and Bruhl v. Price Waterhouse Coopers,
  International, et al., No. 03-cv-23044 (S.D. Fla.).
          Currently, in In re Transamerica COI Litigation, Case No. 2:16-cv-01378-CAS-AJW
  (C.D. Cal.), Mr. Moskowitz was appointed as Co-Lead counsel and reached a nationwide
  settlement for a certified class of nationwide consumers who purchased life insurance policies
  from Transamerica Life Insurance Company––a subsidiary of Aegon––one of the world's largest
  providers of life insurance, pension solutions and asset management products . That
  nationwide settlement was finally approved by U.S. District Judge Christina A. Snyder in February
  2019 and resulted in recovering a gross Settlement Common Fund of over $100 million, as well
  as extremely valuable injunctive relief for the nationwide class. Mr. Moskowitz also personally
  resolved the sole objection to the settlement with the objector’s counsel who brought separate
  “copycat” Transamerica COI class actions in Iowa. Further, in In re Fieldturf Multi District
  Litigation, Case No. 3:17-md-02779-MAS-TJB (D.N.J.), U.S. District Judge Michael A. Shipp
  recently appointed Mr. Moskowitz as Co-Lead counsel for all of the plaintiffs after numerous class
  actions brought against Fieldturf were consolidated in the District of New Jersey earlier last year.
  The claims were brought on behalf of municipalities related to the marketing and sale of allegedly
  defective artificial fields. Adam is currently lead and co-lead counsel in numerous other class
  actions currently pending in state and federal courts across the country.
          Mr. Moskowitz’s practice also encompasses various other complex commercial litigation
  matters, arbitrations before FINRA and numerous jury trials. Adam obtained one of the largest
  jury verdicts in Miami-Dade County (over $100 million dollars) in a jury trial against a global
  agricultural company on behalf of growers from the United States and Costa Rica. Adam has also
  served as chairperson in numerous NASD securities arbitrations, and actively participates in local
  and national seminars and panels, lectures across the country regarding class action litigation, and
  has published numerous articles on class action practices and settlements.2 Mr. Moskowitz has
  actively served on numerous state and national class action organizations, including being
  appointed to the Duke Law Center for Judicial Studies Advisory Council and serves as the Topics
  Coordinator. The Council brings together all federal judges, experienced plaintiffs’ and defense
  attorneys, and academics to develop practical solutions to legal issues by way of rule changes, best
  practices, guidelines, and principles. The Council conducts numerous national seminars each year,
  attended by hundreds of class action practitioners and federal and state judges. One such seminar
  was the “National Townhall Meeting Developing a Useful Framework to Address Alcohol Abuse,
  Drug Addiction, and Anxiety/Depression Among Bench, Bar, and Related Professionals,” which
  included many great speakers (39 Panelists for 8 Panels), including many federal judges. Adam is
  married to his wife Jessica and has three children, Serafina, Michael and Samantha and is very
  active with his children’s school Temple Beth Am in Miami, Florida. Attached are two personal

  2
    See, e.g., The Right Way to Calculate Attorneys’ Fees in Class Actions, December 4, 2015,
  available at http://www.law360.com/articles/733534/the-right-way-to-calculate-atty-fees-in-
  class-actions.
Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 5 of 19



  articles about Adam Moskowitz, including one regarding his family being named “Family of the
  Year” for their synagogue this past year, based mainly on the great dedication and pro bono service
  by his wife to his children’s school.
          Howard Bushman. Howard Bushman is a Partner at The Moskowitz Law Firm and a
  seasoned litigator with over 18 years of experience prosecuting nationwide class actions and
  mass tort litigation. Mr. Bushman is a central figure in litigating the lender placed insurance
  class actions listed in Footnote 1. Further, Mr. Bushman has effectively litigated the
  following class actions: Kenneth F. Hackett & Associates, Inc. v. GE Capital Information
  Technology Solutions, Inc. et al., Case No.: 10-20715-CIV-ALTONAGA/BROWN (S.D. Fla.)
  (multi-million dollar settlement on behalf of a nationwide class of copier lessees whom were
  overcharged for their monthly payments); Aarons et al. v. BMW of North America, LLC, Case No.
  2:11-cv-07667-PSG (S.D.Cal.) (multi-million dollar settlement on behalf of a nationwide class of
  owners of defective Mini-Cooper vehicles); Lockwood et al. v. Certegy Check Services, Inc., Case
  No.: 8:07-CV-01657-SDM-MSS (M.D. Fla.) (nationwide data breach action resulting in a
  settlement valued at over $75 million dollars; Brenda Singer v. WWF Operating Company, Case
  No.: 13-CV-21232 (S.D. Fla. 2013) (nationwide litigation regarding alleged deceptive marketing
  of evaporated cane juice; successfully settled nationwide class action over deceptive labeling of
  evaporated cane juice); In Re: Countrywide Financial Corp. Customer Data Security Breach
  Litigation, Case No. 3:08-MD-01998-TBR (WDKY) (class action on behalf of over 17 million
  consumers, achieved a settlement valued at over $300 million dollars); Eugene Francis v. Serono
  Laboratories, Inc., et al. (“Serostim”), Case No. 06-10613 PBS (U.S. District Court of Mass.) ($24
  million cash settlement in a nationwide class action litigation against multiple entities regarding
  the deceptive and illegal marketing, sales and promotional activities for the AIDS wasting
  prescription drug Serostim); In Re: Guidant Corp. Implantable Defibrillators Products Liability
  Litigation, MDL No. 1708 (U.S. District of Minnesota) ($245 million dollar settlement for patients
  in this nationwide mass tort class action regarding the sale of defective cardiac defibrillators and
  pacemakers); In Re: Zicam Cold Remedy Marketing, Sales Practices and Products Liability
  Litigation, MDL No. 2096 (mass tort involving over $15 million settlement).
          Mr. Bushman has extensive experience litigating antitrust matters throughout the state of
  Florida as well. See In re: Photochromic Lens Antitrust Litigation, MDL No. 2173, No. 8:10–md–
  02173–T–27EA (M.D. Fla.) (nationwide indirect purchaser antitrust class action on behalf of
  purchasers of photochromic lenses); In re Florida Cement and Concrete Antitrust Litigation
  (Indirect Purchaser Action), No. 09-23493-CIV-Altonaga/Brown (S.D. Fla.) (statewide indirect
  purchaser antitrust class action on behalf of purchasers of cement); Anna Vichreva v. Cabot
  Corporation, et al., No. 03-27724-CA-27 (Fla. 11th Jud. Cir. Ct.) (litigated and obtained the largest
  per-consumer Carbon Black state court antitrust class action settlement in the country).
Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 6 of 19



          As passionate for the law as he is for giving back to the local community, Howa rd
  recently received the Eleventh Judicial Circuit and Miami-Dade County Bar Associations'
  Put Something Back Pro Bono Service Award.
          Adam Schwartzbaum. Adam Schwartzbaum is a Senior Associate at The Moskowitz
  Law Firm, where he plays an important role in managing all aspects of the Firm’s class action
  litigation practice. Adam’s responsibilities include case analysis and development, trial court
  litigation, and appellate work.
           Adam successfully litigated and settled Rollo v. Universal Property & Casualty
  Insurance Co., No. 2017-027720-CA-01 (Fla. 11th Jud. Cir. Complex Bus. Div.), a class
  action which held the largest private insurance company in Florida accountable for its
  systemic failure to pay statutory interest on late-paid settlement payments. Adam also
  represented several certified classes of investors in litigation concerning the $300+ million
  bankruptcy, In re 1 Global Capital LLC, No. 18-19121 (Bankr. S.D. Fla.). Working in
  concert with the Debtors’ Special Counsel, Adam helped to litigate and settle claims with
  many of the Debtors’ professionals and sales agents in both state and federal court. Adam
  has also played an important role in many successful class actions litigated by The
  Moskowitz Law Firm, including In re Transamerica COI Litigation, Case No. 2:16-cv-01378-
  CAS-AJW (C.D. Cal.) (cash settlement valued over $100 million, including significant prospective
  relief for life insurance policyholders).
          Prior to joining The Moskowitz Law Firm, Mr. Schwartzbaum was an associate at
  Weiss Serota Helfman Cole & Bierman, a large regional law firm well known for
  representing local governments. As an associate in the litigation department, Mr.
  Schwartzbaum represented an array of private and municipal clients, at the trial and appellate
  levels, in state and federal court. In several instances, Mr. Schwartzbaum won significant
  trial victories and then succeeded in upholding them on appeal. For example, in SDE Media,
  LLC v. City of Doral, Case No. 3D16-2008 (Fla. 11th Jud. Cir.), Mr. Schwartzbaum second-
  chaired a trial that resulted in the trial court issuing a nineteen-page order finding in the
  City’s favor. On appeal, Mr. Schwartzbaum authored the answer brief, and the Third District
  Court of Appeal issued a per curiam affirmance. SDE Media, LLC v. City of Doral, 228 So.
  3d 567 (Fla. 2017). Similarly, in Brock v. Ochs, Case No. 2D16-705 (Fla. 20th Jud. Cir.),
  Mr. Schwartzbaum helped obtain summary judgment for the Collier County Manager in a
  major dispute with the County Clerk regarding the scope of the County Manager’s purchasing
  power under the Florida Constitution. On appeal, Mr. Schwartzbaum authored the answer
  brief, and the Second District Court of Appeal affirmed per curiam. Brock v. Ochs, 203 So.
  3d 164 (Fla. 2d DCA 2016). Mr. Schwartzbaum achieved similar success in federal court.
  For example, in Edwards CDS, LLC v. City of Delray Beach, No. 16-15693 (S.D. Fla.), Mr.
  Schwartzbaum authored a motion to dismiss that resulted in an order dismissing $25 million
  in federal constitutional claims with prejudice. On appeal, Mr. Schwartzbaum authored the
  answer brief, and the Eleventh Circuit Court of Appeals issued a written opinion affirming
Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 7 of 19



  the dismissal. Edwards CDS, LLC v. City of Delray Beach, 699 Fed. App’x 885 (11th Cir.
  2017). As a result, Mr. Schwartzbaum helped the City achieve a very favorable settlement.
  Other significant appellate victories include D’Agastino v. City of Miami, 220 So. 3d 410
  (Fla. 2017) (upholding constitutionality of City of Miami’s Civilian Investigative Panel);
  City of Homestead v. Foust, 2018 WL 575620 (Fla. 1st DCA 2018) (reversing order of Judge
  of Compensation Claims after determining, in issue of first impression, that JCC incorrectly
  interpreted a statute); City of Cooper City v. Joliff, 227 So. 3d 633 (Fla. 4th DCA 2017)
  (reversing a multi-million dollar summary judgment for plaintiffs in a class action alleging
  a special assessment was unconstitutional and instructing trial court to enter judgment for
  the City).
          Mr. Schwartzbaum’s career began in the litigation department of a large international
  law firm, White & Case, where he provided research and writing support on complex
  commercial disputes and in significant appellate matters in both state and federal court.
  Adam served on the trial team in Dacra Development v Corp. v. Colombo, Consolidated Case
  Nos. 11-17338 & 10-47846, successfully defending a prominent real estate developer from
  a multimillion dollar lawsuit and helping secure a $2 million verdict on the defendant’s
  counterclaim. Adam also represented the City of Dania Beach in a dispute over the expansion
  of the Fort Lauderdale-Hollywood International Airport, ultimately helping to secure a
  landmark settlement on behalf of over 850 homeowners impacted by the development. Adam
  also made vital contributions to several notable appellate victories, including North Carillon,
  LLC v. CRC 603, LLC, 135 So. 3d 274 (Fla. 2014) (obtaining a reversal of an opinion that
  incorrectly interpreted provision of Florida’s condominium law concerning statute governing
  placing of deposits into escrow), Sargeant v. Al-Saleh, 137 So. 3d 432 (Fla. 4th DCA 2014)
  (establishing new Florida law concerning trial court’s jurisdiction to compel turn over of
  foreign assets), and 200 Leslie Condominium Association, Inc. v. QBE Insurance Corp., 616
  Fed. App’x 936 (11th Cir. 2015) (affirming judgment in favor of insurer following a bench
  trial).
         Mr. Schwartzbaum is an active contributor to the South Florida community and a
  leader in several prominent organizations. He is a Member of the Board of Directors of Nu
  Deco Ensemble, Miami’s 21st Century genre-bending orchestra. Mr. Schwartzbaum sits on the
  Board of Directors of Temple Menorah in Miami Beach, the Board of the South Florida Israel
  Bonds Young Investor Society, and on the Board of the South Florida Lawyer’s Chapter of
  the American Constitution Society. Adam previously served on American Jewish
  Committee’s Global ACCESS Board and as a Member of the Democratic Executive Committee,
  the governing body of the Miami-Dade County Democratic Party. Mr. Schwartzbaum also serves
  as J-Street’s District Coordinator for Congresswoman Federica Wilson. In addition, Mr.
  Schwartzbaum is the Founder and Team Captain for Jewish Community Service’s Miami
  Marathon and Half Marathon Team which raises funds for The Blue Card, an organization
  benefiting indigent Holocaust Survivors.
Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 8 of 19



         Joseph Kaye. Joseph is an Associate Attorney at The Moskowitz Law Firm, whose practice
  focuses on multi-state consumer class action litigation, complex commercial litigation and
  multidistrict litigation. His experience involving a broad range of disputes, including force-placed
  insurance class action litigation, health insurance, products liability, and federal antitrust litigation
  matters, allows him to serve as a valuable asset in representing a number of the Firm’s clients.
          In a putative Florida statewide class action representing skilled nursing facilities seeking
  to recover statutory interest owed by insurers on late paid Medicaid Long Term Care Program
  claims, Joseph was instrumental in effectively briefing and arguing against a motion by one
  defendant insurer to compel individual arbitration of one of the plaintiff’s claims. Joseph then co-
  authored the answer brief on appeal to the Third District Court of Appeal, which resulted in a
  written opinion upholding the trial court’s order and favorably expanding the law on arbitration in
  Florida for parties seeking to litigate their claims in a court of law. See Coventry Health Care of
  Florida, Inc. v. Crosswinds Rehab, Inc., LLC, 259 So. 3d 306 (Fla. 3d DCA 2018).
           Prior to joining The Moskowitz Law Firm, Joseph was an Associate Attorney at Stok Folk
  + Kon, a full-service law firm serving South Florida, where he represented businesses and
  individuals in a range of disputes involving breach of contract, commercial transactions, fraud,
  business torts, deceptive and unfair trade practices, intellectual property, probate, guardianship and
  trust litigation, at both the trial and appellate court levels, as well as in arbitration. For example,
  Joseph successfully represented the plaintiffs in Oded Meltzer, et al. v. NMS Capital Group LLC,
  et al., Case No. 1:17-cv-23068-UU (S.D. Fla.), where plaintiffs sought a declaratory judgment that
  plaintiffs were not bound to an arbitration agreement they entered into as representatives of their
  business entities, as well as an injunction enjoining defendants from joining the plaintiffs as parties
  to arbitration of a multi-million-dollar dispute with those business entities. Joseph obtained a
  preliminary injunction on the papers without a hearing, which caused the defendants to stipulate
  to entry of a final judgment and permanent injunction. Further, Joseph authored the answer brief
  and litigated an appeal in Yehezkel Nissenbaum, et al. v. AIM Recovery Services, Inc., Case No.
  3D15-1000 (Fla. 3d DCA 2015), which resulted in the Third District Court of Appeal issuing a per
  curiam affirmance upholding a final judgment exceeding $125,000.000. Similarly, in Dantro LLP,
  et al. v. In rem Dantro Fund, et al., Case No. 12-ca-001643 (Fla. 20th Jud. Cir.), after obtaining a
  final summary judgment entitling plaintiff limited liability partnerships to recover $90,000.00 from
  the Court Registry after it was stolen by their former managing partner, Joseph successfully sought
  an order entitling plaintiffs to recover their attorneys’ fees and costs in maintaining the action
  against the former managing partner in his individual capacity as the real party in interest because
  he entered an appearance and sought to obtain the stolen funds for himself, purportedly on behalf
  of the dissolved partnerships. Joseph argued and won the motion before the trial court, then
  successfully defended the order on appeal to the Second District Court of Appeal. See Edward
  Adkins v. Dantro LLP, et al., Case No. 2D16-4751 (Fla. 2d DCA 2017).
         A life-long Florida native, Joseph attained a Bachelor’s degree in Creative Writing from
  Florida State University (B.A., 2012) and a Juris Doctorate degree from the University of Miami
Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 9 of 19



  School of Law (J.D., magna cum laude, 2015). While at the University of Miami, Joseph was a
  member of the Race and Social Justice Law Review, served as Dean’s Fellow for the Contracts
  and Elements courses, earned the Dean’s Certificate of Achievement in Evidence and Elements
  courses, received honors in litigation skills, and was on the Dean’s List multiple times.
          Joseph also gained invaluable experience as a judicial intern for the Honorable Magistrate
  Judge Jonathan Goodman in the United States District Court for the Southern District of Florida,
  where he researched and drafted bench memoranda and reports and recommendations, and learned
  a great deal about the inner workings of the federal court system through observing mediations
  and courtroom proceedings, and discussing litigation strategies with Judge Goodman and his
  clerks. While in law school, Joseph was also a certified legal intern for the Miami-Dade State
  Attorney's Office, Misdemeanor Domestic Violence Division, where he successfully argued
  motions and took live testimony on the record in open court, including Williams Rule motions,
  motions to revoke bond, motions to modify stay away orders and excited utterance motions,
  conducted victim and witness interviews, participated in arraignment, sounding and trial calendars,
  and assisted in voir dire.
         Barbara Lewis. Barbara is an Associate Attorney at The Moskowitz Law Firm. Most of
  her practice has focused on representing consumers in multi-state class action litigation, complex
  commercial litigation and multidistrict litigation. She handles a broad range of disputes, including
  force-placed insurance litigation and complex nationwide litigation relating to health insurance,
  products liability, false advertising, fraudulent business practices, and other consumer issues. Her
  fluency in Spanish makes her a valued source to the firm’s Hispanic and multicultural clients in
  South Florida. She has authored various publications including Amending Rule 23: Modernizing
  Class Notice and Debunking Bad-Faith Objectors, published by the Federal Litigation Section of
  the Federal Bar Association (SideBAR) in Spring 2017, and Lawsuits Target Hiden Fees, Pass-
  Through Charges, published by the Daily Business Review in July 2016.
           Barbara also briefly worked at Clarke Silverglate, P.A. where her practice consisted of
  litigating employment law and general commercial matters. She defended employers against a
  variety of discrimination and wrongful termination lawsuits in federal and state court. She was
  instrumental in authoring and arguing various discovery motions against the plaintiff in a
  contentious sexual harassment dispute which led to a successful mediation. Barbara also
  represented insurance companies nationwide in a variety of breach of contract actions. In this
  capacity, she briefed and successfully obtained summary judgment in Dwyer v. Globe Life and
  Accident Insurance Company, Case No. 2:19-cv-14071 (S.D. Fla.), where the plaintiff demanded
  accidental death insurance benefits on behalf of an insured who had overdosed on illegal drugs.
  The court’s opinion not only clarified existing Florida insurance law, but also created new Florida
  law on accidental death coverage.
         Barbara was born in Cuba but has been a long time Miami resident. She obtained her
  Bachelor’s degree with honors in Government from the University of Virginia in 2012, and her
  Juris Doctorate degree cum laude from the University of Miami School of Law in 2015. While
Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 10 of 19



   at the University of Miami, Barbara earned the CALI Excellence for the Future Award and Dean’s
   Certificate of Achievement, awarded to the highest scoring student in the class, in her Legal
   Communication and Research courses. She interned at the Investor Rights Clinic, where she
   represented under-served investors in securities arbitration claims against their brokers before the
   Financial Industry Regulatory Authority (FINRA). She was also a member of the school’s
   International Moot Court Program and earned Second Place in the Moot Madrid competition, an
   international commercial arbitration competition that is conducted entirely in Spanish.


                                   The Moskowitz Law Firm, PLLC
          The Moskowitz Law Firm focuses only on large-scale class actions and complex
   commercial litigation, typically against parties represented by larger, premier law firms. Its
   attorneys have played a leading role in significant class actions and complex litigation across the
   country that have made a real difference in the world and on behalf of consumers across the
   country. With deep roots in the local Miami community, the attorneys at The Moskowitz Law
   Firm have been avid supporters of several non-profit and education related organizations for
   over two decades, earning the good will of colleagues, clients and neigh bors. After teaching
   Class Action Litigation at the University of Miami for over 26 years, in 2016, Adam
   Moskowitz, along with his other co-counsel in the force placed cases, organized the
   University of Miami Class Action Conference, and annual event which included Class Action
   Panels with various federal judges, state attorney generals and numerous plaintiff and
   defense counsel and awards scholarships to students interested in class action litigation.
   Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 11 of 19


2019 ‘Family of the Year’

    We Salute the Moskowitz Family, honored as the
    Committee of 100’s 2019 ‘Family of the Year’


Each year, Temple Beth Am is proud to recognize an outstanding family of volunteers. Congratulations to the Moskowitz
Family — Jessica, Adam, Serafina, Michael and Samantha — who were honored on March 10, 2019 as recipients of
the Committee of 100’s 2019 “Family of the Year” Award, for their continued participation in our Temple community and
their ongoing commitment to congregational leadership.




Jessica's TBAM journey began almost a decade ago in the Tot Shabbat and Mommy and Me programs, with the oldest of her
three Temple Beth Am Day School students Serafina. She has been involved as a lay leader in the Temple Beth Am Day
School for several years, including being a room parent, and for two years was Co-Chair of the Day School Annual Auction
(2017 and 2018). Jessica is a member of the Day School Board, and is now Co-President of PATIO (Parent and Teacher
Involvement Organization). She previously chaired the Grandparents & Special Friends Day Committee, served as Vice
   Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 12 of 19
President of the Elementary School on the PATIO Board and is currently enrolled in Temple Beth Am's Atideynu leadership
training program.

Adam, founding partner of The Moskowitz Law Firm, is in his 26th year on the faculty at the University of Miami School of
Law teaching Class Action Litigation, and donates his salary back to the school for student scholarships. He helped establish
the annual Class Action Forum at the UM School of Law. Last year, Adam helped organize a new group of parent volunteers
to launch the inaugural Day School Chanukah Games on December 21, 2018 — watch video. All 230 elementary school
students participated in 12 physical and mental activities, and Opening and Closing Ceremonies. Adam is active in the
Alexander Muss High School in Israel program, having been a student and then a Madrich (counselor). He is passionate
about Israel and works tirelessly in behalf of AIPAC in Washington, DC. A member of the "Beyond the Curve" Capital
Campaign Committee, he proudly coaches his daughter's 3rd grade Beth Am Basketball League team and is a frequent guest
reader in his childrens' classrooms.

Serafina (pictured at right) is a third grader at Temple Beth Am Day School where she began her studies
in Early Childhood in Junior Pre-Nursery. She enjoys art, tennis, Beth Am Basketball League, spending
time with her friends and setting out on her own path in life.

Michael, a first grader at Temple Beth Am Day School who also began here in the Early Childhood, also
loves playing tennis at Coral Oaks, basketball and spending time with friends and family in Miami and
North Carolina.

In Fall 2019, Samantha, a Pre-K student, will find her way across the quad to Kindergarten. Eager to
learn to read and write, her spunky personality comes shining through, especially during After School U's
Hip Hop.


                                                                       (Family Photo by Anastasia Murphy — Stasia Shoots)
  Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 13 of 19




March 26, 2018                                       Circulation: 25,128/ UMV: 57,146
 Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 14 of 19




                          JASON R. MARGULIES
      One Biscayne Tower, Suite 1776 • 2 South Biscayne Boulevard • Miami, Florida 33131
                      Telephone 305.373.3016 • Facsimile 305.373.6204

                                     CURRICULUM VITAE
EDUCATION

    1995               Juris Doctorate (Cum Laude), University of Miami School of Law,
                       Coral Gables, FL.

                       Most Outstanding Third Year Member and Associate Editor, University of Miami
                       Inter-American Law Review, 1994-1995.

    1992               Bachelor of Science, New York University, Leonard N. Stern School of Business,
                       New York, N.Y.; Double Major: Finance / International Business

    1987               Cornell University, Cornell Summer College, Law / Writing Program

BOARD CERTIFICATION

    2013 – Present     Admiralty and Maritime Law, Board Certified Specialist, Florida Bar

BAR ASSOCIATIONS

    1995 – Present     Florida Bar

    2019 – Present     Washington State Bar

COURTS ADMITTED

    1995               Supreme Court of the State of Florida

    1996               United States District Court for the Southern District of Florida

    2000               United States District Court for the Middle District of Florida

    2001               United States Supreme Court

    2002               United States District Court for the Northern District of Florida

    2002               United States Court of Federal Claims
 Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 15 of 19


                                                                       CV of Jason R. Margulies - Page 2


    2010              United States Court of Appeals for the Eleventh Circuit

    2016              United States Court for the District of Colorado

    2019              Supreme Court of the State of Washington

    2019              United States District Court for the Western District of Washington

OTHER CERTIFICATIONS

    2007 - Present    Certified Circuit Mediator

AWARDS, HONORS & APPOINTMENTS

    2016 – 2021       Best Lawyers, Best Lawyers in America, 2 categories: Admiralty & Maritime
                      Law; Personal Injury Litigation – Plaintiffs

    2013 – 2020       SuperLawyers, SuperLawyer, Plaintiff Personal Injury Law

    2018              Top 50 Verdicts – Personal Injury, TopVerdict

    2013 – 2019       United States District Court for the Southern District of Florida,
                      Bench and Bar Committee

    2014 – Present    Florida Bar, Admiralty Law Committee

    2013 – 2016       Florida Bar, Eleventh Circuit Grievance Committee

    2016 – 2018       Top 100 Litigator, Florida, American Society of Legal Advocates

    2017 – 2018       Top 100, The National Trial Lawyers

    2015              Top Verdict Award – Admiralty, Daily Business Review

    2015, 2016        10 Best, Client Satisfaction, American Institute of Personal Injury Attorneys

    2011              SuperLawyers, Florida Rising Star (Maritime/Transportation Law)

    2011              Advocate, American Association for Justice National College of Advocacy

    2010              Faculty Instructor, Florida College of Advanced Judicial Studies

    2009 – 2014       Florida Trend’s Florida Legal Elite (Aviation, Admiralty & Maritime Law)

    1994 – 1995       Most Outstanding Third Year Member, University of Miami Inter-American Law
                      Review
 Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 16 of 19


                                                                      C.V. of Jason R. Margulies - Page 3
    2012 – Present    Board Member / Treasurer - Friendship Circle Miami



MARTINDALE-HUBBELL RATING

    2009 – Present    AV PREEMINENT 5.0 out of 5.0 Rating. (Highest peer review rating available).

    2003 – 2009       AV Rating. High to Preeminent Legal Ability and Highest Professional and
                      Ethical Standards. (Highest peer review rating available).


AVVO RATING

    2010 – Present    10 out of 10 Rating. (Highest Avvo rating available).

PROFESSIONAL EXPERIENCE

    2010 – Present    Lipcon, Margulies, Alsina & Winkleman, P.A., Shareholder
                      Handles all phases of Plaintiff personal injury and wrongful death litigation, trials,
                      and appeals in State and Federal Courts, with emphasis on Admiralty/Maritime
                      litigation. Successfully tried cases to multi-million dollar jury verdicts.
                      Oversees associate attorneys and support staff. Co-manages very busy boutique
                      law firm.

    2002 – 2010       Lipcon, Margulies & Alsina, P.A., Shareholder
                      Handles all phases of Plaintiff personal injury and wrongful death litigation and
                      appeals in State and Federal Courts, with emphasis on Admiralty/Maritime
                      litigation. Successfully tried cases to multi-million dollar jury verdicts. Oversees
                      associate attorneys and support staff. Co-manages very busy boutique law firm.

    1997 – 2002       Law Offices of Charles R. Lipcon, Attorney
                      Handled all phases of Plaintiff personal injury and wrongful death litigation and
                      appeals in State and Federal Courts, with emphasis on Admiralty/Maritime
                      litigation.

    1995 – 1997       Law Offices of Philip M. Gerson, Attorney
                      Handled all phases of general Plaintiff’s personal injury and wrongful death
                      litigation in State and Federal Courts. Also established employment
                      discrimination practice within the firm.


    1993 – 1995       Law Offices of Charles R. Lipcon, Law Clerk
                      Assisted attorneys by performing legal research, drafting complex memorandums
                      of law, and drafting motions and pleadings for litigation and appeals in State and
                      Federal Courts, with emphasis on Admiralty/Maritime litigation.

    1989 – 1991       Israeloff, Trattner & Co, Certified Public Accountants, Accounting Clerk
 Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 17 of 19


                                                                    C.V. of Jason R. Margulies - Page 4
                       Performed general accounting duties. Assisted accountants with bookkeeping
                       and tax return preparation.



PROFESSIONAL ORGANIZATIONS

    2011 – Present     National Crime Victims Bar Association

    2010 – Present     South Eastern Admiralty Law Institute

    2000 – Present     Florida Admiralty Trial Lawyers Association, Founding Member

    1995 – Present     American Association for Justice (formerly American Trial Lawyers Association)

    1996 – Present     Florida Justice Association (formerly Academy of Florida Trial Lawyers)


SELECTED PROFESSIONAL MEDIA CONSULTATIONS

    DAILY BUSINESS REVIEW            “Miami Lawyers Sue Islamorada Watersports Company Over
                                     Tourists’ Jet Ski Crash” June 20, 2019

    VARIOUS TELEVISION / PRESS Anthem of the Seas litigation, February, 2016

    VARIOUS TELEVISION / PRESS El Faro litigation, October, 2016

    WALL STREET JOURNAL              “Overworked Cruise Employees Denied U.S. Court Protection
                                     Cause More Accidents, Endanger American Consumers” April 11,
                                     2013

    NBR / NBC UNIVERSAL              Interview, April 4, 2013, regarding Carnival Corporation.

    CNN                              “After a bad cruise, can you cruise into court?” February 14, 2013

    INSIDE COUNSEL                   “Cruise ship victims can’t sue in U.S.,” January 17, 2012

    REUTERS                          “Cruise ship victims can’t use U.S. courts: experts,” January 16,
                                     2012

    DAILY BUSINESS REVIEW            “Jury awards $4.3 million to injured Miami port worker,”
                                     December 2, 2010

    MORNING SHOW WSFL-TV             Interview, August 1, 2010, regarding cruise ship safety.

    CBS MORNING SHOW                 Interview, May 27, 2009, regarding cruise ship crimes.

    CBS RADIO                        Interview, March 9, 2009, regarding cruise ship sexual assaults.
Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 18 of 19


                                                               C.V. of Jason R. Margulies - Page 5


   TIME                         “When Adventure Tourism Kills,” March 3, 2008.

   WALL STREET JOURNAL          “Trouble At Sea: Free-Agent Doctors,” October 24, 2007.

   MSNBC                        Interview, December 13, 2005, regarding George Smith case.

   SUN SENTINEL                 “Ecstasy back at sea, but questions remain about fire a year ago,”
                                July 19, 1999.

   REUTERS                      “US couple sues over Ecstasy,” July 29, 1998.
 Case 1:20-cv-23223-BB Document 17-3 Entered on FLSD Docket 09/11/2020 Page 19 of 19


                                                                          C.V. of Jason R. Margulies - Page 6


SELECTED RECENT VERDICTS AND CASES

    Krause et al. (Polish Riding Crew) v. Sea Star Lines, LLC, United States District Court for the Middle
    District of Florida, Case No. 15-CV-01297-MCR, Limitation of Liability Action, $5.55M (January
    2016)

    Acosta v. Dantor Cargo Shipping, Inc. et al., United States District Court for the Southern District of
    Florida, Case No. 17-23127-CV-Scola, Bench Trial, $3,342,440.00 (November 2017)

    Kohnke v. Gozleveli, United States District Court for the Southern District of Florida, Case No. 12-
    61458-CV-Scola, Bench Trial, $828,524.00 (June 2015)

    Caraffa v. Carnival, 11th Judicial Circuit of Florida, Case No. 06-00964 CA 42, Jury Trial, $3.6M
    (December 2014)

    Williams v. Royal Caribbean Cruises, American Arbitration Association – Miami, Arbitration,
    $970,230.99 + lifetime maintenance and cure worth over $2M (April 2013)

    Wallace et al. v. NCL (Bahamas) Ltd., United States District Court for the Southern District of Florida,
    Case No. 09-21814-CV-Jordan, Bench Trial, awarding full compensatory damages and pre-judgment
    interest to representatives of a 100+ plaintiff case (September 2012)

    Skye v. Maersk, United States District Court for the Southern District of Florida, Case No. 11-21589-
    CV-Altonaga, Jury Trial, $590,574.75 (May 2012)

    Walker v. Florida Power & Light Company, et al., 11th Judicial Circuit of Florida, Case No. 08-29760
    CA 15, Jury Trial, $4M+ (September 2010)
